Title: To James Madison from James Monroe, 12 February 1806
From: Monroe, James
To: Madison, James


                    
                        No. 41
                        Sir
                        London Feby 12th. 1806
                    
                    The arrangment of the new ministry was completed, & its members installed in their respective offices, in the course of the last week. It makes as you will find by the list a thorough change of character as I hope it will of principle, in its measures, at least in respect to us. It is well known that the King yielded to this change with extreme reluctance; that he offered to supply the chief place which had become vacant by the death of Mr. Pitt, by Lord Hawkesbury, who did not seem unwilling to accept it, and in other respects to preserve the power in the same hands, with a view as is to be inferrd, of pursuing the same system of measures. But the other members of the late ministry seemed disposed to retire, and as the opposition was not to be broken and external causes pressed with great force, the change could no longer be resisted. The measure itself being resolved on, the King had the prudence not to embarrass it with conditions that were sure to be ill recd or not accepted. He assented at once to commit the admn. to the opposition and authorised Ld. grenville & Mr. Fox to form and present to him an

arrangment for the purpose. The only obstacle which was understood to have arisen afterwards respected the continuance of the Duke of yorke in the command of the forces, which was objected to by those gentlemen. That obstacle however was finally removed, by the King’s asserting that the Duke might be assisted, or perhaps controul’d by a military council. The new ministry is composed of characters who have till of late, been opposed to each other; from which circumstance, as from a knowledge that the king must retain a strong prejudice agnst. some of them, it is believed by many that it will not remain long in power. The presumption is not an unreasonable one, tho’ there are many considerations to authorise a different conclusion. It is not likely that the causes which formed the union will soon be done away. It is more probable that they will acquire greater force. From present appearances those which are external cannot well fail to do it, and they must tend of course to produce a correspondent effect internally. If the war continues between this country and France, or the present rivalry in peace, this govt. will be compelled to preserve its independence, to arm the whole nation, whence the people must unavoidably have more influence in its measures. Such a course of things would be apt not only to preserve the union wh. already exists between many who have been hitherto opposed to each other, but to streng[t]hen it, and even to increase the weight and consideration of those who were viewed for many years past with most jealousy, and now admitted into a participation of power with the greatest reluctance, in the direction of publick affairs.
                    As soon as Mr. Fox took possession of his office he requested an interview with the foreign ministers which took place yesterday. We were introduced separately. Mine lasted about half an hour. He recd. me with great kindness and attention, and in fact put me more at ease in that short term, than I have ever felt with any person in office since I have been in England. I have made it a rule of conduct, which I have observed with much strictness, here & on the continent, to look to the government alone as the quarter where I was to hold not official intercourse only, but principally the social one. I very well knew that a communication on my part with Mr. Fox and his friends, would excite much disgust with the court, & without benefiting him might prove hurtful to my country. I therefore cautiously avoided giving that handle to such as might be disposed to lay hold of it, to turn to our prejudice. I had hinted this long since to a friend of his, who I presume had made it known to him. He appeared to understand very distinctly the cause wh. had hitherto kept us at a distance, and it is not improbable that he also had acted on it. As soon as the ceremony of the interview had passed, I observed that I presumed he had been too short a term in office to have made himself acquainted with what had occurred between his predecessors & myself, more especially the last one. He said he had not had time to read the papers, tho’ he presumed he had a general idea on some of the topicks.

In respect to the immediate question he asked whether I had made to them or they to me any proposition? I gave a short sketch of the part which our respective governments had acted since the commencment of the present war towards each other. I told him that my government had been ready to form a commercial treaty with his on the expiration of the late one; that it had agreed to postpone it to accommodate his & with a desire that the arrangments which might be formed, being entered into at a time when each had sufficient leasure to attend to the object, and founded on a liberal view of their respective interests, might place their relations on such a footing as to secure their friendship from interruption, at least at an early day: that in the same spirit it had sought to put out of the way certain causes of a transient nature which might possibly create misunderstanding in the course of the war, such as the impressment of our seamen, blockades by proclamation &ce according to a project which had been presented to Lord Hawkesbury, & to both his successors: that those gentlemen never gave any definitive answer to that project, & urged as a cause of their delay, the other & pressing engagements of their govt, with which I was well acquainted, as also that its conduct towards the UStates in the course of the present war was as consonant to their principles & wishes in the most important points as they could desire it to be: that on that ground I left the business when I went to Spain in the expectation that no change in the existing relations between the countries would be made in my absence. I assured him that I was astonished to find on my return that on the contrary those relations had experienc’d a most essential change: that an attack had been made on our commerce on a principle which had heretofore been so completely settled between our governments, & abandoned by his, as to have been a case for which no provision was proposed in the project referr’d to. I explained to him the ground of this remark; & informed him that I had written several notes to Lord Mulgrave on the subject to which I had not been able to obtain an answer, on the main question, tho’ he seemed desirous by keeping it open, in his short replies, that I shod. not consider it, as decided agnst. the UStates. I could not avoid intimating to him that the friendly disposition which our govt. had shewn had been most ungenerously requited by his: that it seemed as if it had pursued a just and friendly conduct towards the UStates till the moment that the new coalition was formed, gave the present blow when the prospect was favorable to success, and kept the business in suspense to see the result of affairs on the continent and in the UStates. He heard me with much attention and apparent interest; intimated that he had been accused of being too friendly to America & when I spoke of the treaty with Russia, he observed that he had thought that the arrangment made by it was a good one, tho’ I did not understand him as pledging himself by the remark to its conditions. I requested that he would make himself master as soon as in his power of the correspondence between Ld.

Mulgrave & myself & give me an interview wh. he promised. I am happy to add, on a view of all circumstances that I think the prospect of arranging our affairs with this government, especially that one wh. respects our trade with the colonies of its enemies, on satisfactory terms a very favorable one. It is certain that nothing more favorable was or could reasonably have been expected from the first interview with the present minister. I am Sir with great respect & esteem your very obt. servant
                    
                        Jas. Monroe
                    
                